DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The term “face each other” in the context of the claims and the disclosure means that the two parts, namely the sleeve joints, are angled such that a line drawn between them does not intersect any part of the structure and that they are not vertically parallel in orientation. This “facing”is shown in Fig. 4 of applicant’s disclosure.
Claim Objections
Claim 1 is objected to because of the following informalities: “a narticulated” should be “an articulated” in line 1.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “wherein quarter angle sector” should be “wherein a quarter angle sector” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 8-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the chain wheels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the claim recites “the front side of the sleeve” but it’s unclear what the “front” is in the context of the claim and invention. Further, for the two joints must also be “facing” each other, further adding to the indefiniteness of the claim. Therefore, the claim will not be examined as it’s unclear where the joint is being placed within the context of the claim.
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitations following the word “preferably” will not be considered during examination.
Claim 6 recites the limitation "shell". There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, this will be considered “sleeve.”
Regarding claims 8 and 10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitations following the word “in particular” will not be considered during examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schafer (US 3,583,153).
Regarding claim 1, Schafer discloses an articulated chain (Fig. 4, shown) with alternating inner chain links and outer chain links which are each connected to each other by means of a chain joint (Fig. 7, shown), each outer chain link comprises at least two outer link plates and two chain studs connecting them to each other, and each inner chain link comprises at least two inner link plates and two joint sleeves connecting the inner link plates to each other (Fig. 7, shown plates and joint sleeves), the two joint sleeves forming a chain joint (Fig. 7, sleeves 40 have a joint at the hole 34 as shown and described in Col. 3, Lns. 13-15), wherein one chain stud of the adjacent outer chain links each extends through one joint sleeve of the inner chain link, and wherein the joint sleeves of the inner chain links are embodied as winding sleeves having a sleeve joint and are firmly connected to the inner link plates, wherein the sleeve joints of the two winding sleeves are positioned on the same side of a link plate's longitudinal axis and face each other (Fig. 4 and 7, shown links), the sleeve joints are arranged at a distance to the link plate's longitudinal axis and at a distance to an upper apex or to a lower inflection point of the winding sleeve, wherein upper apex and lower inflection point are perpendicular to the center (Fig. 6 and Col. 3, Lns. 13-17, the aperture and seam are located by a pin to be facing each other and both are the same distance from the axis and upper apex once centered on their pin 31).
Regarding claim 4, Schafer discloses the articulated chain according to claim 1, wherein the sleeve joints of the two winding sleeves of the inner link plates are positioned on a longitudinal side's half of the inner link plate which faces away from the chain wheels in the operation of the articulated chain (Fig. 4, as shown, the two seams have portions on the pin which are away from the wheel during operation).
Regarding claim 6, Schafer discloses the articulated chain according to claim 1, wherein the winding sleeve has a lubrication opening in the sleeve (Fig. 4 and 7, the opening for the pin would act as a lubrication opening in the sleeve).
Regarding claim 7, Schafer discloses the articulated chain according to claim 1, wherein the winding sleeves are pressed into corresponding sleeve openings of the inner link plates to form the inner chain link (Col. 3, Lns. 24-28, the sleeves are press-fit into their location).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer.
Regarding claims 8-10, Schafer discloses the articulated chain according to claim 1, but fails to disclose wherein the winding sleeves of the inner chain links are made of low alloy steel, are wound of a band piece of a cold-rolled precision steel band, or wherein the inner link plates of the inner chain links are made of a tempering steel.
Schafer, for its part, discloses that the structures are composed of “metal” (Col. 1, Lns. 14-16), but fails to specify the metal material.
However, the selection of a known material based on its suitability for its intended use is an obvious design variant to one of ordinary skill in the art. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301. In this case, the prior art of Schafer already discloses the materials being, broadly, metals. Choosing specific well-known metal types within that category would have been obvious to one of ordinary skill in the art before the filing date of the invention as they would have had motivation to choose some metal and choosing from known, effective, easily manufacture, and low-cost materials would have been within their skill in the art without undue experimentation and without finding any unexpected results.
Regarding claims 11 and 12, Schafer discloses the limitations as they pertain to claims 1, 4, and 6-7 above, but fails to disclose the chain drive being specifically for an internal combustion engine. 
However, the use of linked chains within internal combustion engines is sufficiently old and well-known in the art for examiner to take official notice that it would have been obvious to one of ordinary skill in the art to make use of Schafer’s linked chain within an internal combustion engine as it would have enabled precise alignment of the seams in the sleeves to reduce wear and stress on the chains (Col. 1, Lns. 17-32).
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art fails to disclose or make obvious the seams within sleeves of the chain being precisely located within the specified locations of the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art all disclose chains with seam lines in specific locations similar to applicant’s invention: Winklhofer (US 6,330,788), Iacchetta (US 5,267,909), and Onulak (US 3,426,522).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747